DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a nano-catalyst comprising alumina and nonstoichiometric MnO2, classified in B01J 23/34.
II. Claims 8-9, drawn to a method for preparing a nano-catalyst by loading manganese dioxide by electron beam thermal evaporation technology and reduction treatment, classified in B01J 37/342.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, as evidenced by Furneaux (US 4921823) a nano-catalyst comprising an alumina carrier of nano dual-via structure and an inner part and a surface of the alumina carrier loaded with non-stoichiometric nano-metal manganese dioxide catalyst can be made by materially different methods other than electron beam thermal evaporation.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the 
During a telephone conversation with Wangxue Deng on 9/9/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-9 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the Claim 4 further limits the nano-catalyst composite of claim 1 to further comprising a catalyst carrier, the catalyst carrier being an alumina of nano dual-via structure.  However, the nano-catalyst already comprises an alumina carrier of a nano dual-via structure loaded with the catalyst (i.e. a catalyst carrier, the catalyst carrier being alumina of nano duel-via structure).  Furthermore there is nothing in the Specification as filed describing a catalyst carrier in the embodiments other than the alumina carrier of nano duel-via structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furneaux (US 4921823) and in further view of Ivanova et al (“High-Performance Manganese Oxide Catalysts for CO Oxidation,” Russian J Appl Chem, Vol.75, No. 9, (2002) pp. 1420-1423).

Furneaux does not specifically disclose a catalyst comprising a non-stoichiometric nano-metal manganese dioxide catalyst. Furneaux does not specifically disclose that the catalyst is prepared by a method comprising the steps of:
(1) loading manganese dioxide onto a nano-alumina carrier by an electron beam thermal evaporation technology; and 
(2) conducting a hydrogenation treatment on the manganese dioxide on the nano-alumina carrier under a condition of specific hydrogen pressure, specific temperature, and a specific hydrogenation time, to obtain a non-stoichiometric nano manganese dioxide catalyst.
Regarding a non-stoichiometric nano-metal manganese dioxide catalyst, Ivanova discloses that manganese dioxide catalysts having increasing defectiveness increases the catalytic conversion of carbon monoxide in the manganese dioxide at lower temperature (see Page 1421, at top Manganese dioxide samples studied and Page 1422, Figure 1 and the Paragraph between Page 1422-1423). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst comprising AAO and MnO2 as disclosed by Furneaux where 
Regarding the catalyst is prepared by a method comprising the steps of:
(1) loading manganese dioxide onto a nano-alumina carrier by an electron beam thermal evaporation technology; and 
(2) conducting a hydrogenation treatment on the manganese dioxide on the nano-alumina carrier under a condition of specific hydrogen pressure, specific temperature, and a specific hydrogenation time, to obtain a non-stoichiometric nano manganese dioxide catalyst.
	These limitations are product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).

Regarding Claim 2, the claim is interpreted as a limitation to the property of the catalyst as catalyzing decomposition of formaldehyde at room temperature.  Furneaux and Ivanova’s catalyst and the catalyst of Claim 1 have identical chemical composition.  Since a chemical composition and its properties are inseparable, it is reasonable to conclude that Furneaux and Ivanova’s catalyst also has activity for catalyzing the decomposition of formaldehyde at room temperature.
Regarding Claim 3, Ivanova discloses MnOx where x is 1.95 (i.e. where MnO2-x and x=0.05) (see Page 1421, Top Sample 1).
Regarding Claim 4, Furneaux discloses a catalyst comprising porous anodic aluminium oxide membrane catalyst support where the pore are parallel, cylindrical, flow-through pores having pore diameter in the nanometer scale (i.e. nano dual-via structure) (see Col 2, Ln 49-58 and Col 5, Ln 25-33).  

Regarding Claim 6, Furneaux discloses examples for a CO oxidation catalyst comprising an AAO where the pore diameter is 80nm or 250 nm (see Col 5, Ln 30-33 and Ln 60-61).
Regarding Claim 7, Ivanova discloses MnOx where x is 1.95 (i.e. where MnO2-x and x=0.05) (see Page 1421, Top Sample 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        9/10/2021